Citation Nr: 1002455	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  06-34 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an evaluation greater than 50 percent for 
service-connected post traumatic stress disorder (PTSD) from 
March 5, 2001, through March 21, 2005.

2.  Entitlement to a total disability evaluation base on 
individual unemployability from March 5, 2001, through March 
21, 2005.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from June 1970 to May 
1976.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Fort Harrison, 
Montana, Department of Veterans Affairs (VA) Regional Office 
(RO).

In April 2007, the appellant testified before the undersigned 
Veteran's Law Judge (VLJ).  No documentary evidence was 
presented at that time.  A copy of the transcript is 
associated with the claims folder

The Board denied the Appellant's claim in September 2008.  
The appellant appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  In a June 2009 
order, the Court granted the parties' Joint Motion to vacate 
and remand the Board's decision.  Pursuant to the actions 
requested in the Joint Motion, the issues are addressed and 
readjudication consistent with the directives contained 
therein.

In November 2009, VA received a private medical opinion from 
the appellant's attorney along with a waiver of consideration 
by the agency of original jurisdiction.


FINDINGS OF FACT

1.  From March 5, 2001, to March 21, 2005, the appellant's 
PTSD was manifested by occupational and social impairment 
with reduced reliability and productivity due to symptoms of 
occasional panic attacks, anxiety, flashbacks, intrusive 
thoughts, poor sleep, social isolation and withdrawal, and 
difficulty establishing and maintaining relationships, 
without any impairment of thought, cognition, orientation, 
speech, judgment, or impulse control.

2.  The appellant filed a VA Form 21-9840, Application for 
Increased Compensation Based on TDIU, in March 2004.

3.  From March 5, 2001, through March 21, 2005., the 
appellant did not meet the schedular criteria for a TDIU.


CONCLUSIONS OF LAW

1.  From March 5, 2001, to March 21, 2005, the criteria for 
an evaluation greater than 50 percent for PTSD are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.130; Diagnostic Code 9411 (2009)

2.  From March 5, 2001, to March 21, 2005, the criteria for 
an award of TDIU were not met. 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.157, 3.400, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006)); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

With respect to the PTSD claim, the Board finds that the VCAA 
letter sent to the appellant in May 2001 essentially complied 
with statutory notice requirements as outlined above.  VA 
notified the appellant of the evidence obtained, the evidence 
VA was responsible for obtaining, and the evidence necessary 
to establish entitlement to the benefits sought including the 
types of evidence that would assist in this matter.

Regarding the TDIU claim, the Board finds that the VCAA 
letter sent to the appellant in March 2004 essentially 
complied with statutory notice requirements.  VA informed the 
appellant of the information or evidence necessary to 
establish his claim.

However, notice of the disability rating and effective date 
elements was not provided until March 2006, after the initial 
rating decisions.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that the burden of proving harmful 
error must rest with the party raising the issue, the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Board finds that VA's error is harmless and without 
prejudice to the appellant.  This is because, notwithstanding 
the error, his claims were readjudicated in October 2006 and 
March 2007.  VA issued a Statement of the Case (SOC) and 
Supplemental SOC dated the same notifying him of the actions 
taken and evidence obtained or received.  As such, the 
appellant was afforded due process of law.  The appellant has 
not been deprived of information needed to substantiate his 
claim and the very purpose of the VCAA notice has not been 
frustrated by the timing error here.  Also, the Board notes 
that the appellant has been represented throughout his appeal 
by an accredited veterans service organization and more 
recently a private attorney.  Neither the appellant nor his 
representatives have asserted any prejudice to the appellant.  
In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  All pertinent 
records have been obtained and associated with the claims 
folder, to include private and VA treatment records along 
with those medical records associated with a disability claim 
for Social Security Administration (SSA) benefits.  Also, VA 
afforded the appellant an opportunity to appear for a hearing 
and he testified before the undersigned VLJ in April 2007.  
Additionally, VA afforded the appellant examinations in 
October 2003 and March 2005.  The Board notes that the VA 
examinations are adequate as they reflect a pertinent medical 
history, review of the documented medical history, clinical 
findings, a diagnosis, and Global Assessment of Functioning 
(GAF) score.  The adequacy of the examinations has not been 
challenged by either the appellant or his attorney.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Procedural Background

On March 5, 2001, VA received an original claim for VA 
compensation, VA Form 21-526.  Therein, the appellant claimed 
to have disability from PTSD.  In December 2001, the RO 
denied service connection for PTSD.  In April 2002, VA 
received a notice of disagreement.  In November 2003, the RO 
granted service connection for PTSD at the 50 percent 
disability level, effective from March 5, 2001.  In February 
2004, VA received a notice of disagreement with that 
decision; therein, his representative requested a 100 percent 
rating or a 70 percent rating with individual 
unemployability.

On March 16, 2004, VA received VA Form 21-8940, claim for 
total disability based on individual unemployability due to 
service-connected disability.  In August 2004, the RO denied 
TDIU. Thereafter, the appellant submitted a letter from SSA 
indicating that he became disabled under SSA rules on April 
1, 2001, and that unemployability benefits due to disability 
had been granted effective January 2003.  In January 2005, VA 
received a notice of disagreement with the TDIU denial.

In May 2005, the RO granted a 70 percent disability 
evaluation for PTSD effective from March 22, 2005, based on 
report of VA examination dated March 22, 2005. The RO also 
granted TDIU effective from March 22, 2005.  In March 2006, 
the appellant filed a notice of disagreement with that 
decision.  In October 2006, the RO sent the appellant a 
Statement of Case.  Thereafter, in October 2006, the 
appellant submitted a substantive appeal, VA Form 9.

The Board denied the Appellant's claim in September 2008.  
The appellant appealed the Board's decision to the Court.  In 
a June 2009 order, the Court granted the parties' Joint 
Motion to vacate and remand the Board's decision.

III.  Factual Background

VA treatment records dated April to June 2001 reflect 
diagnoses for rule out PTSD and probable PTSD.  An April 4, 
2001, VA psychiatric outpatient note shows complaints of 
intrusive thoughts, nightmares, poor sleep, and problems with 
relationships and emotions since his service.  The Veteran 
stated that he copes through isolating himself.  Objectively, 
he was neatly groomed, soft spoken, pleasant, alert, 
oriented, articulate, and without suicidal ideation.  He 
requested guidance on PTSD, and noted that "friends" and 
others concerned suggested he may have PTSD symptoms.  A GAF 
of 60 was assigned.  A May 18, 2001, VA psychiatric 
outpatient note shows that he continues the ranch and that, 
since his last visit, he has paid more attention to his 
dreams and intrusive thoughts.  It was noted that he had 
repeat memories and dreams regarding some of his perceived 
traumatic stressors in Vietnam.  The appellant reported that 
he would like to open a claim with VA for PTSD.  The 
impression was probable PTSD and a GAF of 60 was assigned.  A 
VA treatment note dated June 19, 2001, reflects that the 
appellant reported having been unemployed for some time and 
living high in the mountains.

A VA nursing outpatient note dated April 21, 2002, reflects 
that the appellant was seen for recheck of arthralgias, 
hyperlipidemia, dysphagias, and PTSD.  The appellant reported 
that he was now seeing a PTSD counselor, and that he was 
eating and feeling better.  It was also indicated that the 
appellant was trying to get started writing a book and cowboy 
poetry.  The appellant reported that he had somebody hauling 
some wood for him because he was not able to do everything.  
A VA outpatient treatment note dated July 2002 shows that the 
appellant was better on increased Prozac and that "He is 
starting to enjoy life more. He is not so irritable."  An 
August 16, 2002 VA outpatient treatment note for non-
psychiatric problems reflects that the appellant reported 
having trouble getting the propane salesman out to fill his 
propane tank.  The examiner commented that the appellant was 
more sociable since his medication had been increased.

VA outpatient treatment records dated November 5, 2002 
reflects that the appellant was single and lived high in the 
hills writing a little poetry.  The appellant reported that 
he will occasionally go to bed and have a near panic attack, 
but less than before, and that he was feeling better with 
improved depression.  The appellant indicated that he "is 
writing a little poetry and some of his cookbook recipes have 
done a bit better and are actually into a cookbook."  He 
stated that received a little money for a cooking 
demonstration on one occasion.

On October 8, 2003, a VA examination was conducted.  By 
history, the appellant lived alone in the mountains about 100 
miles from Three Forks, Montana, travelling to town only for 
food and to attend therapy appointments.  The appellant 
reported infrequent panic attacks, weekly flashbacks, 
intrusive memories, numbing of feelings, loss of interest 
(hunting, art and rodeoing), hypervigilance, increased 
startle response, poor sleep (4 to 5 hours a day), poor 
eating habits (consumes 1 meal per day) and concentration 
difficulties.  The appellant reported that his flashbacks and 
nightmares had decreased in frequency from weekly to about 
twice a month.  He reported seeing his therapist weekly, but 
denied all other social contact.  Concentration difficulties 
occurred especially when reading.  Panic attacks occurred 
about once a month and lasted for 2 hours, which he described 
as sweating, trembling, trouble breathing, faintness, 
feelings of derealization, fear of going crazy, and tingling.  
According to the examiner, the appellant "described some 
symptoms of depression although he claimed that the 
medication he is taking now for depression is helping."  The 
appellant stated that he was "amotivational" and "a little 
bit" suicidal at present with a mixed enjoyment of life and 
"not real good" energy level.  Objectively, the appellant 
was oriented in all spheres.  Speech was clear and coherent.  
There was normal concentration, adequate memory, and no sign 
of thought disorder.  The examiner characterized the 
appellant as completely socially isolated, except for his 
contact with his therapist.  During the past 20 years, the 
appellant had about 15 jobs, with the longest lasting 4 
years.  He was fired once and quit all other jobs in anger.  
He last worked in 1999 as a cook for an outfitter.  It was 
further noted that the appellant had been married 6 times.  
The examiner commented that the appellant had "almost total 
estrangement from the human race in that he lives all alone 
in the mountains year round."  A GAF score of 48 was 
assigned; it was noted that his therapist had most recently 
assigned a GAF score of 46.

Private counseling records dated 2002 to 2004 were obtained.  
These records show GAF scores ranging from 46 to 50, and 
weekly psychological therapy sessions.  Symptoms included 
anxiety, reclusivity, anger, excess sleep, nightmares, 
intrusive thoughts, flashbacks, and poor eating.  Clinical 
evaluation noted feelings of persecution, unreality and 
depersonalization, past homicidal ideation, phobic of crowded 
public places, self-condemnatory trends, and suicidal 
ideation.  Specifically, on the intake interview dated March 
7, 2002, the appellant presented with symptoms of nightmares, 
flashbacks, reclusiveness, avoidance, anxiety, anger and 
survivor's guilt.  On mental status evaluation, the appellant 
was oriented in all spheres.  He had fair to poor memory, 
poor concentration, clear and slow speech, and a flat affect.  
There were no illusions, delusions, hallucinations, or 
compulsions found.  The appellant had ideas of persecution, 
expansive and self-condemnatory trends, feelings of 
unreality/depersonalization, and suicidal and homicidal 
ideation.  It was noted that he slept 4 hours a day and ate 1 
to 2 times daily.  The provisional diagnosis was PTSD and a 
GAF of 50 was assigned.  On March 22, 2002, it was noted that 
there was past suicidal ideation but none at present.  In 
July 2002, the counselor noted a lack of social support at 
home and in society.  A GAF of 49 at present was assigned.  
In October 2002, the counselor noted that the appellant had 
been unable to hold a full time job for over one year in the 
past 33 years.  A GAF of 46 (at last interview) was given.  
The list of symptoms at this time included "Inability to 
hold a job" along with sporadic thoughts of suicide, 
perception of foreshortened future, poor teeth, tendonitis, 
and chronic pain.  Mental status evaluation noted poor 
insight and memory, long and short term, flat affect, and 
slow speech.  He was oriented in all spheres.  In December 
2002, the counselor noted that the appellant was unable to 
hold a full time job for several years due to PTSD and that 
he was socially isolated, living far from any major city.  A 
GAF of 47 (at last interview) was assigned.  The private 
counseling records reflect a history of significant social 
isolation.  In June 2003, it was noted that the appellant was 
trying to date a woman which he had not done in years.

A VA treatment record dated December 31, 2003, reflects 
stable PTSD and a GAF score for 60.  Subjectively, the 
appellant stated "I am doing fine" and that his medication 
along with counseling was helping improve his life style.  He 
reported that he goes to town at least once a week whereas 
before he went only 2 times a month.  He denied any other 
acute problems.  Objectively, the appellant was euthymic, 
with clear and coherent speech.  He had no suicidal or 
homicidal ideations, and his insight and judgment were good.

A letter dated April 2004 from Z.T., who identified himself 
as a local public official acquainted with the appellant, was 
received.  He reported that the appellant's PTSD made him 
unable to work with and for others, and that his "decaying 
physical abilities exacerbate his sensitivity to criticism 
and direction" and that his temper was disproportionate to 
the circumstances.  Z.T. indicated that the appellant could 
not concentrate without wandering into Vietnam memories; he 
has "Self depreciation rooted in his performance" that led 
to depression; and he had outbursts of anger.  He states that 
4 years ago the appellant was able to entertain as a chuck 
wagon cook and cowboy poet for the majority of a year, with 
only a handful of outbursts that effected his personal and 
job performance.  It was noted that in the past year, the 
appellant refrained from accepting commissions for signs and 
murals from friends for fear of losing their friendship.  It 
was noted that "He still attempts charity oriented 
entertainment, but only where there is no fear of 
interference or criticism, and where remuneration is not 
contingent on social performance."  Z.T. observed that the 
appellant functioned "both better and worse, depending on 
the type of contact" since undergoing counseling.  He stated 
that, during stress free periods, the appellant was at 
greater peace, less reclusive, accepted more visits from 
friends, socially interacted for greater periods of time, 
appeared less disheveled with better personal hygiene, and 
contemplated and attempted small chores/jobs around his 
property.  It was noted his physical disabilities "confine 
him greatly."  Z.T. stated that, when the appellant's social 
performance is under scrutiny, a stressful condition, he is 
prone to "become less tolerant of critical opinion" and 
have emotional outbursts.  Z.T. suggested that the appellant 
was not suited to normal job stress and that he would not 
offer him a job at the volunteer fire department as he could 
become a major disruption.

In an April 2004 statement, the appellant reported that he 
had been unemployed since 2000.  He reported having trouble 
sleeping and getting only 4 hours a night.  He stated that he 
stays in his cabin with the door locked for 7 days at a time, 
going to town for supplies and to visit his therapist only.  
The appellant indicated as follows:  He cannot deal with 
people very long or he gets very angry; he has combat dreams 
and nightmares; he eats only one meal a day and bathes/cleans 
up at least once a week for his therapy appointment; he 
worries and thinks sometimes that he does not want to live; 
and he has concentration difficulties, such as with cooking 
dinner or cleaning up, and a volatile temper.

Records from the SSA include statements from friends and 
neighbors of the appellant.  In a January 2004 statement, a 
friend/neighbor reported that he visits with the appellant 3 
to 7 hours a week, talking, playing cards, watching movies, 
and helping with chores.  He described the appellant as 
becoming "a bit paranoid" during an episode of PTSD and 
noted that the appellant spent his day reading, writing 
letters, watching television, taking short walks, and 
sleeping at times due to inability to sleep at night from 
pain.  His social activities were described as going to VA 
appointments and visiting various people to catch up on 
events.  It was noted that these visits are for short periods 
of time as the appellant's PTSD makes him "surly and short" 
if he stays too long.  In a February 2004 statement, a friend 
reported that he helps the appellant with yard work and 
chores, visiting 2 to 3 times a week; he noted that the 
appellant had physical limitations that impacted his daily 
activities, but that the appellant regularly visited friends 
when taken and did not have any problem getting along with 
family, friends, or others.  No bizarre behavior or fears 
were observed in the appellant.

SSA records also include a report of medical examination 
dated June 2004, which reflects, by history, that the 
appellant was unemployed because of back pain.  These records 
further include an undated SSA consultant's note showing that 
the appellant had been diagnosed by another examiner with 
PTSD with significant social avoidance, and living a 
reclusive life style secondary to severe PTSD.  Social domain 
was described as markedly limited.  Concentration was normal 
and the appellant was deemed able to care for his own needs.  
The examiner commented that "While mental allegation is 
fully credible, he [the appellant] does not meet the mental 
listings.  Claimant does not, however, appear to be cable of 
sustained SSA."

Also, SSA records include an undated statement from R.B., 
Ph.D., which reflects PTSD with marked social avoidance.  He 
commented that "This would likely significantly impact the 
claimant's ability to interact with others on even the brief 
and superficial basis as well as sustain the concentration 
needed to perform work on a sustained basis in any setting 
where contacts with others is demanded.  The claimant does 
not appear to be capable of performing even simple work tasks 
because of his mental impairment."  A mental status 
evaluation dated June 2004 reflects symptoms of nightmares 
twice a month, flashbacks 2 to 3 times month, hypervigilance, 
isolation living in the mountains, increased startle 
response.  Objectively, he had good insight and judgment, and 
went to town once a week.  It was noted that the appellant 
had limited social interaction with a neighbor due to 
symptoms of anxiety and anger.

A VA treatment report dated May 4, 2004, reflects that the 
appellant was doing better, making progress, and had gone to 
the rodeo the prior weekend and had enjoyed it.  The 
appellant reported that he that he started saying hello to 
people and it seemed to open up others to be friendly in 
return.  He stated that his medication was working fine and 
that he had occasional nightmares.  Objectively, he was 
euthymic, with clear and coherent speech, and without 
suicidal or homicidal ideation.  PTSD was assessed and a GAF 
of 60 assigned.

Between 2004 and 2005, the appellant received private 
counseling according to a February 2007 letter from C.M, 
LCPC.  It was noted that the appellant's symptoms improved as 
demonstrated by moving out of his secluded mountain home to a 
crowded subdivision, participating in a romantic 
relationship, and self-reports of improved mood.  It was 
further noted that the appellant continued to have reclusive 
behaviors, such as closing blinds in house, and that he had 
feelings of anxiety, anger and bitterness, and poor sleep.
On March 22, 2005, a VA examination was conducted. PTSD due 
to service related stressors was diagnosed and a global 
assessment of functioning score of 45 was assigned.

At his April 2007 travel Board hearing, the appellant 
testified that he had had 6 marriages.  He further testified 
that his mother had passed away in 2000 and, afterwards, he 
had increased nightmares.  It was noted that his father had 
previously passed away.  He reported regularly seeing a 
therapist and living 20 miles away from town.  He reported 
that he lived remotely, which made him more comfortable with 
controlling himself.  The appellant complained of nightmares, 
isolation, and difficulty being around people.  Nightmares 
were improved with treatment.  He stated that he last worked 
as an outfitter from 1998 to 2000.  He stated that he takes 
his medication and seldom forgets.

In November 2009, VA received a brief from the appellant's 
attorney along with an undated private psychiatric opinion 
from M. Cesta, MD, FACP.  Dr. Cesta reports that he was asked 
to provide a medical opinion based on review of medical 
records and interview of the appellant and his girlfriend who 
lives with the appellant.  The physician opines that the 
appellant has been totally disabled since his discharge from 
service.  Specifically, he states that the appellant's 
symptoms progressively worsened since service, and that he 
had severe PTSD symptomatology during the period at issue 
here.  Also, he states that the appellant was "essentially 
withdrawn from society, was nonfunctional, and was completely 
and profoundly psychiatrically ill, and certainly totally and 
completely disabled during this time."  The physician 
reports that the appellant had "a persistent pattern of 
ongoing recurrent distressing dreams and periods where he's 
feeling that the traumatic event is reoccurring."  He 
further reports that the appellant was virtually unemployable 
since his Vietnam service and "completely unemployable 
beginning in at least 2001."  The physician argues that the 
appellant's symptoms of PTSD "take on a psychotic quality 
where the patient actually lives in Vietnam and changes his 
entire life to manage the symptomatology of the disease."  
Symptoms were reported to include avoidance, extremely 
diminished interest or participation in external activities, 
withdrawal from society, extremely restricted range of 
affect, hyperarousal with difficulty falling or staying 
asleep, outbursts of anger, violence, hypervigilance, 
difficulty concentrating, psychosis, and suicidal ideation.  
He noted comorbid diagnoses for depressive disorder and 
alcohol dependence, in late sustained remission.  The 
physician indicated that the appellant was "nonfunctional in 
all aspects of his life including the inability to engage in 
appropriate relationships and even simple social situations 
let alone within a workplace."  He reports that the 
appellant's PTSD made him "unable to sustain consistent and 
gainful employment since at least 1999."  Therefore, the 
physician concludes that the appellant's PTSD was completely 
disabling from 2001 through present day."  A formal 
diagnosis for PTSD was made and a GAF of 25, present and past 
year, was assigned.

IV.  Evaluating PTSD from March 5, 2001, to March 21, 2005

The appellant seeks an evaluation greater than 50 percent 
from March 5, 2001, to March 21, 2005.  See Joint Motion 
dated May 2009.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Separate evaluations can be assigned for separate periods of 
time based on the facts found. In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  If the disability has not significantly 
changed, a uniform evaluation is warranted.  A disability may 
require re-evaluation in accordance with changes in a 
veteran's condition.  It is thus essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  
38 C.F.R. § 4.1.

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411, which provides for a 50 percent evaluation for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9411.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV). That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), Fourth Edition, Washington, DC, 
American Psychiatric Association, 1994.

Upon careful review of the pertinent evidence, the Board 
concludes that the criteria for an evaluation greater than 50 
percent for PTSD from March 5, 2001, through March 21, 2005, 
are not met.  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to PTSD 
symptomatology is not shown.

Medical records for the period of March 5, 2001, to March 21, 
2005, show a myriad of symptoms.  These symptoms include 
panic attacks, flashbacks, intrusive thoughts, nightmares, 
poor sleep, poor concentration, social isolation and 
withdrawal, problems with relationships, and unemployment of 
many years.  However, the evidence further shows that the 
appellant had no disorder of thought or cognition, and no 
impairment of orientation, speech, judgment, or thinking.  
His symptoms did not include:  Near-continuous panic or 
depression affecting his ability to function independently, 
appropriately, and effectively; or impaired impulse control; 
or obsessional rituals that interfere with routine 
activities; or speech intermittently illogical, obscure, or 
irrelevant; or neglect of personal appearance or hygiene; or 
an inability to establish and maintain effective 
relationships for the period in question.  The constellation 
of symptoms presented more nearly approximates the criteria 
for a 50 percent schedular evaluation.  The appellant is 
competent to report his symptomatology and functioning, and 
he is credible.  However, for the period at issue here, 
occupational and social impairment with deficiencies in most 
areas due to PTSD symptoms is not established by the medical 
or lay evidence, including the appellant's sworn testimony.  

As an initial matter, the Board finds that the record 
establishes that the appellant has difficulty in establishing 
and maintaining effective relationships.  The record reflects 
multiple failed marriages.  The record reflects an inability 
to get along with people very long before becoming irritable 
and/or angry.  The record reflects extreme social withdrawal 
and isolation.  However, an inability to establish and 
maintain effective relationships is not shown.  The evidence 
of record shows that, notwithstanding the appellant's 
irritability and outbursts of anger, he maintains friendships 
and relationships in his community.  The record reflects, per 
the appellant's own statements upon seeking treatment in 
April 2001, that he was referred by "friends' for PTSD 
evaluation.  The record reflects that, during counseling in 
June 2003, the appellant reported that he was trying to date 
a woman although he had not done so in years.  The records 
reflect that, in 2004, friends had submitted statements on 
his behalf to SSA.  Lay evidence reflects that the appellant, 
although short and surly if a visit is too long, interacted 
with a neighbor/friend for several hours a week playing 
cards, watching movies, or doing other activities.  The lay 
evidence shows that the appellant attended weekly therapy 
appointment and visited various people to catch up on events.  
The Board observes that the appellant's social withdrawal, 
living reclusively in the mountains and far from town, is 
prominently noted in the record.  However, the appellant's 
social withdrawal and isolation was not so prominent as to 
prevent him from getting help to haul wood (see April 2002 VA 
treatment note), contacting the propane gas company for a 
refill, providing a cooking demonstration for pay (see 
November 2002 VA treatment note), visiting town regularly 
each week for his scheduled therapy appointment, and going 
out into the world to obtain supplies as needed.  This 
behavior further reflects good insight and judgment on the 
appellant's behalf.  While  an examiner commented that the 
appellant had almost total estrangement from the human race, 
this is not borne out by the record as indicated above.  
Therefore, the Board finds that the evidence of record shows 
difficulty, but not an inability, to establish and maintain 
effective relationships.

The Board notes that, regarding panic attacks, near-
continuous panic affecting the ability to function 
independently, appropriately, and effectively is not shown.  
Medical records dated 2001 are silent for panic or anxiety.  
In November 2002, the appellant reported having occasionally 
near panic attacks.  In October 2003, he reported having 
infrequent panic attacks, occurring about once a month and 
lasting 2 hours although he described severe symptoms to 
include trembling and sweating.  Private counseling records 
dated 2002 to 2004 list anxiety among the appellant's PTSD 
symptoms; however, these records reflect no discussion of the 
frequency, duration, or severity of this symptom.  Limited 
social interaction due to anxiety and anger was noted in the 
psychological evaluation included in the SSA records; but 
these records do not reflect near-continuous panic.  
Similarly, while the record reflects some depression during 
the period at issue, depression was described as improved in 
November 2002 and noted as helped with medication per the 
appellant's report in October 2003.  There is no indication 
in the records, lay or medical, that the appellant has near-
continuous depression affecting his ability to function 
independently, appropriately, and effectively.

Also, the record reflects occasional suicidal ideation during 
the period of time at issue here.  However, this symptom did 
not result in occupational and social impairment with 
deficiencies in most areas.  The record shows that  no 
suicidal ideation was found in April 2001.  On a March 2002 
private counseling intake report, a check list of symptoms 
included suicidal and homicidal ideation.  However, it was 
later noted in March 2002 that the appellant had had past 
suicidal ideation but none at present.  An October 2002 
private counseling report shows a list of symptoms that 
included sporadic thoughts of suicide and perception of 
foreshortened future.  No further discussion was made.  In 
October 2003 on VA examination, the appellant reported 
feeling a "little bit" suicidal and, in a statement dated 
April 2004, he reported that he worries and thinks sometimes 
that he does not want to live.  However, VA outpatient 
treatment note of December 2003 shows no suicidal or 
homicidal ideation and the various lay statements of record 
are silent for any observations of suicidal thought content 
or plan.  VA outpatient treatment note of May 2004 shows that 
the appellant was without suicidal or homicidal ideation.  
Therefore, the Board finds that the sporadic suicidal 
thoughts of the appellant documented in the record have not 
resulted in occupational and social impairment with 
deficiencies in most areas, and have not caused an impairment 
of judgment, thinking, or mood.

Testimony, statements, and medical evaluations are silent for 
obsessional rituals that interfere with routine activities.  
There is also no indication that the appellant has 
intermittent illogical, obscure, or irrelevant speech.  While 
speech was described as slow at times during counseling 
sessions, the appellant's speech has been further described 
as clear and coherent throughout the period at issue.  
Likewise, there is no indication that the appellant has 
impaired impulse control, such as  unprovoked irritability 
with periods of violence.  While the appellant's irritability 
and outbursts of anger are well-documented both in the lay 
and medical evidence, the evidence of record is silent for 
episodes of violence.

In contrast, some disturbances of motivation and energy are 
shown.  However, the evidence shows this symptom was not so 
frequent or severe as to produce occupational and social 
impairment with deficiencies in most areas.  The evidence 
reflects that, in 2002, the appellant was writing a book and 
some poetry, and that he was "generally feeling quite good" 
with improved depressive symptoms.  As indicated above, the 
Board finds that the appellant is competent and credible to 
report how he feels, and there is no reason to discount the 
appellant's self-report concerning his activities and 
feelings.  The record shows that any disturbances of 
motivation did not prevent the appellant from maintaining his 
household.  Specifically, in April 2002, the appellant had 
hired someone to haul wood and, in August 2002, the appellant 
reported that he had been trying to get his propane tank 
filled.  Report of VA examination dated October 2003 further 
reflects that, although the appellant reported he was 
amotivational and without a good energy level, he was able to 
regularly travel to town each week to attend therapy session 
and obtain his supplies.  In June 2003, it was noted that the 
appellant was trying to date a girl.  A lay statement dated 
January 2004 reflects that, while visiting the appellant 3 to 
7 hours a week, they talk, play cards, watch movies; and this 
statement reflects that the appellant spends his day reading, 
writing letters, watching television, and taking short walks.  
In May 2004, the appellant was noted to have attended the 
rodeo and enjoyed the experience.  Thus, the Board finds that 
any disturbances of motivation and energy have not caused the 
appellant significant interference with his ability to 
function independently and appropriately, and have not caused 
an impairment of judgment, thinking, or mood.

The Board has considered whether the appellant has difficulty 
adapting to stressful circumstances.  Clearly, the 
appellant's PTSD symptomatology impacts his ability to adapt 
to stressful circumstances, but the record shows no 
indication that this is so severe as to have caused 
"deficiencies in most areas" as required by the rating 
schedule for a rating greater than 50 percent.  The record 
shows that the appellant avoids stressful circumstances and, 
accordingly to lay evidence, responds poorly to criticism.  
However, this has not resulted in "deficiencies in most 
areas" as required by the schedule.  The record shows no 
impairment of judgment, thinking, or mood due to any problems 
adapting to stressful circumstances from March 5, 2001, to 
March 21, 2005.

The Board has further considered the GAF scores.  A GAF score 
of 60 was assigned in May 2001.  GAF scores dated 2002 to 
2005 range from 46 to 50.  Clearly, the GAF scores are 
evidence that must be considered.  These GAF scores do not 
warrant the assignment of a rating greater than 50 percent 
for the period from March 5, 2001, to March 21, 2005.  The 
scores must be considered in conjunction with all the 
evidence.  The DSM IV provides that a GAF score of 60 
reflects moderate symptoms and a GAF from 41 to 50 reflects 
serious symptoms.  While the record shows social withdrawal 
and isolation, irritability and anger, the record is silent 
for persistent suicidal ideation, severe obsessional rituals, 
and inability establish or maintain friendships.  The record 
consistently shows that the appellant is oriented in all 
spheres and without any impairment of communication, thought, 
judgment, or insight.  The evidence of record further shows 
that, while the appellant was unemployed during the period at 
issue here and that his family was deceased, he had friends 
and had interactions with the community.  Therefore, the 
Board finds that the GAF scores within the context of the 
other evidence of record more nearly approximates the 
criteria for a 50 percent disability evaluation, and that 
occupational and social impairment with deficiencies in most 
areas is not shown.

The Board has considered the private medical opinion by Dr. 
Cesta received November 2009.  However, the Board finds that 
this opinion has diminished probative value.  The physician 
broadly compares the appellant's pre-service and post-service 
psychiatric state to conclude that he was essentially 100 
percent disabled since service, and arguably during the 
period at issue here.  However, the physician makes no 
reference to the rating criteria by which rating 
determinations are made.  He does not explain how the myriad 
of symptoms, alone or in concert, show occupational and 
social impairment with deficiencies in most areas.  
Furthermore, the physician ignores all the GAF scores of 
record and rejects the appellant's self-reports on his 
activities and feelings without any explanation.  The 
physician recites the symptomatology reported on VA 
outpatient treatment in May 2001 and concludes that "This 
note, and in and of itself, describes the veteran having 
severe PTSD, and being profoundly and completely disabled in 
April of 2001, and clearly indicates the deteriorating course 
to that point."  The physician, however, ignored that the 
assigned GAF at that time was 60, which suggests moderate 
symptoms or moderate difficulty in social and occupational 
functioning.  See DSM-IV, supra.  The physician similarly 
recites symptomatology shown on an intake report for private 
counseling in March 2002 and concludes therefrom that "one 
can easily see the profound disease beginning at least in 
December, 2000..."  Again, he ignored that the appellant was 
assigned a GAF of 50, which suggest serious symptoms or 
serious impairment in social or occupational functioning.  
Id.  Similarly, the physician reported the symptomatology 
from VA treatment record dated December 2003, but neglects to 
include or acknowledge that the examiner at that time 
assigned a GAF score of 60---again suggesting moderate 
symptoms or difficulty, rather than severe.  While Dr. Cesta 
may have found that the assigned GAF scores of record did not 
correspond to the severity of the appellant's disorder, his 
medical opinion provides no rationale for rejecting the 
scores.

Also, the Board observes that Dr. Cesta assigned significance 
to an SSA note from Dr. R.B. which reflects that the 
appellant "required daily assistance with the most basic 
tasks of human existence" and was completely, profoundly 
disabled secondary to psychiatric disease."  However, this 
is simply not borne out by the record and repeating the 
statement of another does not transform the statement into 
fact.  While the evidence shows considerable self-imposed 
social isolation and withdrawal, it further reflects that the 
appellant has been fully capable of attending to the most 
basic tasks of human existence during the period at issue.  
The record shows that he travelled to town to get supplies 
and visit his therapist weekly; he arranged for another 
person to haul wood for him; he attempted to get his propane 
tank filled (and presumably succeeded); attempted to date a 
woman; he conducted a cooking demonstration; he visited the 
rodeo; and he attended to his appearance and hygiene prior to 
visiting his therapist and examiners.  Therefore, the Board 
finds that the assertion of Dr. R.B., repeated and relied 
upon by Dr. Cesta, is not borne out by the record.

Lastly, the Board observes that Dr. Cesta reports that the 
appellant had severe psychiatric symptoms to include 
paranoia, dissociation from reality, and homicidal ideation 
based on his review of the record.  However, he does not 
provide any rationale for his conclusion that those symptoms 
are severe, rather than mild or moderate, and he does not 
explain how those symptoms have resulted in social and 
occupational impairment with deficiencies in most areas.  The 
Board notes that these symptoms are not described as severe 
by the medical evidence from March 5, 2001, to March 21, 2005 
and that and the lay evidence characterized the appellant as 
only "a bit paranoid" during an episode of PTSD.   The lay 
evidence suggests that the severity of the appellant's 
paranoia is less than severe and not always present.  The lay 
evidence also shows that the appellant had no bizarre 
behavior or fears during his visits with others.   Therefore, 
the Board finds that the medical opinion of Dr. Cesta has 
diminished probative value.

Weighing the evidence of record, the Board finds that the 
appellant's PTSD symptomatology more closely approximates the 
schedular criteria for a 50 percent from March 5, 2001, to 
March 22, 2005.  The rating criteria for a 70 percent 
evaluation or higher are not met as occupational and social 
impairment with deficiencies in most areas due to PTSD 
symptomatology is not shown.  Symptoms included panic 
attacks, anxiety, flashbacks, intrusive thoughts, poor sleep, 
social isolation and withdrawal, and difficulty establishing 
and maintaining relationships.  Symptoms of paranoia, 
suicidal ideation, homicidal ideation, etc., are noted in the 
record but not shown to have significantly impacted his 
functioning.  The evidence of record shows no impairment of 
thought, cognition, orientation, speech, judgment, or impulse 
control.  The record reflects that social isolation and 
irritability are the prominent features of his PTSD during 
the period at issue; but these symptoms, alone or in concert 
with other symptoms, are not shown from March 5, 2001, to 
March 21, 2005, to have caused occupational and social 
impairment with deficiencies in most areas.

The Board finds that a uniform rating is warranted for the 
period at issue here and there is no basis for a staged 
rating.  See Fenderson and Hart, supra.  

Accordingly, in view of the above, the claim is denied.

V.  TDIU from March 5, 2001, to March 22, 2005

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more service- 
connected disabilities provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.16(a) (2007).

The appellant is service-connected for PTSD, rated 70 percent 
disabling from March 22, 2005.  He has no other service- 
connected disabilities.  Therefore, the appellant did not 
meet the percentage prerequisites for entitlement to TDIU 
under 38 C.F.R. § 4.16(a) (one disability rated at least 60 
percent, or a combined rating of 70 percent or more, with one 
service- connected disability rated at 40 percent or more) 
prior to March 22, 2005, the effective date of the 70 percent 
disability evaluation for PTSD.

However, apart from the schedular requirements, the Board has 
further considered whether the record shows that service- 
connected disability rendered the appellant unable to obtain 
and retain substantial gainful employment prior to March 22, 
2005.  38 C.F.R. §§ 3.321, 4.16(b) (a TDIU might be awarded 
even if the requisite schedular criteria is not met if a 
claimant is nevertheless shown to be "unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities.").  In his application for 
TDIU (VA Form 21-8940), received in March 16, 2004, the 
appellant indicated that he last worked full-time in December 
2000 with an outfitting company as a cook/packer.  He 
remarked that "I suffer from delayed onset P.T.S.D. and 
degenerative spine disease, C.O.P.D, and arthritis and I'm 
now 55 years old- trouble walking, standing, and cannot 
lift."  The appellant reported past education or training in 
technical writing and photography.

Wapiti Basin Outfitters reported in May 2004 that the 
appellant worked as a seasonal camp cook from September 1998 
to December 2000 and that he indicated that he no longer 
wanted to work there as he had other employment interests.

SSA records show that the appellant was awarded disability 
benefits beginning in April 2001 due to PTSD and plate 
compression fracture at T6.  In a telereport dated June 2004, 
the appellant reported "I'm not working because of back pain 
that starts between my shoulders and goes to my back."

On report of VA examination dated March 22, 2005, the 
examiner commented that the appellant's PTSD symptoms were of 
such severity as to impact his ability to sustain work 
activity, and that the appellant would have significant 
difficulties in a work setting that required brief or 
superficial contact with others.

Review of the record shows that, while the appellant was 
unemployed and unemployable prior to March 22, 2005, there 
was no indication that this was due solely to his service- 
connected PTSD.  PTSD alone is not shown to have prohibited 
the appellant from obtaining or maintaining substantially 
gainful employment from March 5, 2001, to March 21, 2005.  
Accordingly, the claim is denied.

VI.  Extraschedular Consideration

In the Board's adjudication of the Veteran's increased 
ratings claims, consideration has also been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised.  In this 
case, the appellant has alleged that his service-connected 
PTSD adversely affected his ability to obtain and maintain 
employment from March 5, 2001, to March 21, 2005.  Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the RO is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms shown by the record fit 
appropriately with the criteria found in the relevant 
diagnostic code for the disability at issue.  The Board 
acknowledges that the appellant has testified that he was 
unable work during the period at issue.  The record further 
confirms he has not been employed on a regular basis since 
approximately 2000.  However, the Board also observes that 
the evidence does not establish that the appellant has 
experienced hospitalizations or other severe or unusual 
impairment due to service-connected PTSD.  In short, the 
rating criteria contemplate not only his symptoms but the 
severity of his disability.  The Board does not find that the 
schedular criteria have been inadequate for rating the 
manifestations of his service-connected PTSD.  See 38 
U.S.C.A. § 1155 (Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity).  For these reasons, 
referral for extraschedular consideration for these 
disabilities is not warranted.  


ORDER

An evaluation greater than 50 percent for service-connected 
PTSD from March 5, 2001, to March 21, 2005, is denied.

A total disability evaluation base on individual 
unemployability from March 5, 2001, to March 21, 2005, is 
denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


